The plaintiff declared upon a bond of the defendant's for (99)  $1010, payable to the plaintiff, and dated January 2d 1865. The plaintiff offered to prove that said bond was given for the hire of a negro man belonging to his intestate, for the year 1865, and that his hire was worth $50.
His Honor excluded the testimony.
Verdict for $7.70, of which $6.21 is principal money, etc., Rule, etc., Judgment, and Appeal by the plaintiff.
The bond declared on was executed during the late war, and there is a legal presumption that it was solvable in Confederate money.
The consideration of this bond was the services of a slave, which belonged to the estate of plaintiff's intestate. The plaintiff ought to have been permitted to introduce evidence as to the value of such consideration, as that was the amount which he was entitled to recover. The legislative scale does not apply to this contract, as the consideration was not Confederate money: Robeson v. Brown, 63 N.C. 554; Garrett v. Smith,ante 93.
There was error in the ruling of his Honor.
Let this be certified.
Per curiam.
Venire de novo.
(100)